NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ALLAN CLARK,                            No.    16-15612

                Petitioner - Appellant,         D.C. No.
                                                2:11-cv-00585-KJD-PAL
 v.

DWIGHT NEVEN, Warden and                        MEMORANDUM*
ATTORNEY GENERAL OF THE STATE
OF NEVADA

                Respondents - Appellees.

                   Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                           Submitted August 10, 2017**
                              Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and GILLIAM,*** District
Judge.

      Michael Allan Clark appeals from the denial of his petition for a writ of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Haywood S. Gilliam, Jr., United States District Judge
for the Northern District of California, sitting by designation.
habeas corpus under 28 U.S.C. § 2254(d). Clark challenges his state convictions

for sexual assault of a minor under the age of 16 and preventing or dissuading a

person from testifying or producing evidence. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm the district court’s denial.

      1.     The district court issued a certificate of appealability on the issue of

whether “the trial court erred in not allowing Clark himself (rather than his

attorneys) to use his last peremptory challenge to remove a prospective juror, later

known as Juror 9, because that person said that he would need to hear Clark’s

testimony.” Clark does not address this issue on appeal, but instead reframes this

issue as a challenge to the trial court’s failure to dismiss the juror for cause.

Clark’s challenge to the trial court’s failure to dismiss the juror for cause is outside

the scope of the certificate of appealability, and was not raised before the trial

court. Nor has Clark “made a substantial showing of the denial of a constitutional

right” that warrants expanding the certificate of appealability. Andrews v. Davis, –

F.3d –, No. 09-99012, 2017 WL 3255161, at *28 (9th Cir. Aug. 1, 2017).

Accordingly, we lack jurisdiction to consider the for-cause challenge. Id.

      Even reviewing the claim actually certified for appeal, we find that the

Nevada Supreme Court reasonably denied Clark’s claim that the trial court violated

his Sixth Amendment right to an impartial jury by refusing to allow him to

challenge Juror 9. Clark had no right to sua sponte challenge a prospective juror


                                            2
for bias or otherwise override his counsel’s trial strategy during voir dire. See

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (“A defendant does not have a

constitutional right to choreograph special appearances by counsel.”); see also

Jones v. Barnes, 463 U.S. 745, 751 (1983) (represented defendants retain “ultimate

authority” over discrete, “fundamental decisions” such as “whether to plead guilty,

waive a jury, testify in his or her own behalf, or take an appeal”) (citing

Wainwright v. Sykes, 433 U.S. 72, 93 & n.1 (1977) (Burger, C.J., concurring)).

      2.     Clark contends that the Nevada Supreme Court unreasonably applied

clearly established federal law and unreasonably determined the facts in denying

his ineffective assistance of counsel claim based on his trial counsel’s decision not

to challenge Juror 9. Clark points out that the Nevada Supreme Court inaccurately

stated that trial counsel used the last peremptory to challenge a prospective juror

whose family member was the victim of a crime, when counsel actually declined to

use the last peremptory to challenge Juror 9 because the next prospective juror had

such a family member. But even if we assume this factual error formed the basis

of the state court’s opinion and apply de novo review, cf. Maxwell v. Roe, 628 F.3d
486, 506 (9th Cir. 2010), Clark still fails to establish that his counsel’s

performance was deficient under Strickland v. Washington, 466 U.S. 668 (1984).

The voir dire transcript confirms that Juror 9 had been properly rehabilitated when




                                           3
he stated that he would not penalize Clark should he not testify at trial.1 Moreover,

had counsel used the last peremptory to challenge the juror, the next prospective

juror—whose family member was a victim of sexual assault—likely would have

been empaneled. Counsel’s decision was therefore a reasonable tactical choice.

See United States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981) (finding that a

difference of opinion in trial strategy does not constitute ineffective assistance of

counsel). Accordingly, Clark fails to establish, even under de novo review, that his

counsel’s performance was deficient under Strickland v. Washington, 466 U.S. 668

(1984).

      3.     The Nevada Supreme Court’s denial of Clark’s ineffective assistance

claim based on his appellate counsel’s decision not to raise the biased juror issue

on direct appeal also was not contrary to or an unreasonable application of

Strickland. Such decisions are “virtually unchallengeable” since counsel must

make strategic determinations about the strength of myriad appellate arguments.

Strickland, 466 U.S. at 690; see also Jones, 463 U.S. at 750–54.


1
  We assume, without deciding, that we may review the trial transcript despite the
Nevada Supreme Court’s explanation that “Clark failed to include a transcript of
the jury selection proceeding” on appeal, requiring it to rely instead on other parts
of the trial transcript. See Cullen v. Pinholster, 563 U.S. 170, 180–87 (2011)
(limiting habeas review to the record before the state court). But see McDaniels v.
Kirkland, 813 F.3d 770, 780 (9th Cir. 2015) (en banc) (“Federal courts sitting in
habeas may consider the entire state-court record, not merely those materials that
were presented to state appellate courts.”).


                                           4
      4.       The record establishes that the trial court adequately inquired into any

potential conflicts between Clark and his trial counsel. See Plumlee v. Masto, 512
F.3d 1204, 1211 (9th Cir. 2008) (en banc) (holding that a court has “a duty to

inquire into the problems with counsel when they were first raised”). Clark never

raised more than disagreements over strategy. The Nevada Supreme Court’s

denial, therefore, was neither contrary to nor an unreasonable application of federal

law. See id.

      5.       The Nevada Supreme Court’s denial of Clark’s ineffective assistance

claim against his trial counsel for failing to call a defense witness also was not

contrary to or an unreasonable application of Strickland. Clark’s trial counsel

made a strategic decision not to introduce the testimony of Peggy Morris, and that

choice was reasonable based on counsel’s determination that she had difficulty

communicating and understanding. See Jones, 463 U.S. at 751.

      6.       Similarly, the Nevada Supreme Court did not err in concluding that

Clark’s due process rights were not violated when the trial court refused to hold an

evidentiary hearing as to Ms. Morris’s competency, and excluded her out-of-court

statements. Because Clark’s counsel had conceded that Ms. Morris had difficulty

communicating and understanding, the trial court reasonably concluded that any

out-of-court statement from her would be unreliable, and therefore inadmissible

hearsay. Montana v. Egelhoff, 518 U.S. 37, 42–43 (1996) (holding that the


                                            5
exclusion of even relevant evidence does not violate due process unless it

implicates a “fundamental principle of justice”); Taylor v. Illinois, 484 U.S. 400,

410 (1988) (defendant does not have an “unfettered right to offer testimony that is

incompetent, privileged, or otherwise inadmissible under the standard rules of

evidence”).

      7.      Viewing the evidence in the light most favorable to the prosecution,

the Nevada Supreme Court did not unreasonably determine that there was

sufficient evidence to establish Clark’s guilt beyond a reasonable doubt. See Nev.

Rev. Stat. §§ 200.364, 200.366. The government introduced testimony from the

victim that Clark grabbed her wrists, threw her on the bed, performed oral sex on

her, and had intercourse with her without her consent. DNA consistent with

Clark’s was also found on her neck and breasts. To the extent there was any

conflicting evidence, it is within the province of the jury “to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      8.      “In some cases, although no single trial error examined in isolation is

sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors

may still prejudice a defendant.” United States v. Frederick, 78 F.3d 1370, 1381

(9th Cir. 1996) (citation omitted). Here, however, we find that the Nevada

Supreme Court did not err in determining that no error, considered either


                                           6
individually or cumulatively, required reversal.

      Accordingly, we affirm the district court’s denial of Clark’s 28 U.S.C.

§ 2254 petition for a writ of habeas corpus.

      AFFIRMED.




                                          7